One of the propositions upon which the appeal is prosecuted is:
"The jury having found that deceased looked and listened for an approaching train before he drove his truck on the crossing, and the physical facts and undisputed evidence showing that there was nothing to keep him from seeing and hearing the train, he was guilty of contributory negligence as a matter of law, in driving in front of the train; and judgment should have been for the defendant."
It is concluded that the proposition must be overruled, for the same facts appear as in the former appeal, in which it was held that it is not established as a matter of law that Mr. Merchant was guilty of contributory negligence. Schaff v. Merchant (Tex. Civ. App.) 212 S.W. 970; Missouri, K.  T. R. Co. of Texas v. Merchant (Tex.Com.App.) 231 S.W. 327.
The next proposition presented for consideration is as to whether or not a given portion or clause of an amendatory act is broader than or is in excess of the title of the act. In 1913 the Legislature passed an act (Acts of 1913, p. 288), of which the caption and section 1 (as pertinent) read as follows:
"An act to amend article 4694 of the Revised Civil Statutes of 1911, giving cause of action where injuries resulting in death are caused by the negligence of a corporation, its agents or servants, and declaring an emergency.
"Section 1. That article 4694 of the Revised Civil Statutes of 1911 be, and the same is hereby amended so as to hereafter read as follows: * * *
"1st. * * * When the death of any person is caused by the neglect or carelessness of the receiver or receivers, or other person or persons in charge or control of any railroad, or their servants or agents. * * *
"2d. When the death of any person is caused by the wrongful act, neglect, unskillfulness or default of another person or corporation, their agents or servants." Vernon's Sayles' Ann.Civ.St. 1914, art. 4694.
The amendment was intended to extend the liability for wrongful death to cases where wrongful death was caused by the "agents or servants" of individuals. Article 4694 of the Revised Civil Statutes of 1911, mentioned in the amendatory act, provided that —
"An action for actual damages on account of injuries causing the death of any person may be brought in the following cases: 1. * * * When the death of any person is caused by the negligence or carelessness of the receiver or receivers or other person or persons in charge or control of any railroad, their servants or agents," etc.
That article of the Statutes of 1911 did not make individuals liable in damages for a wrongful death caused by "their agents or servants." In respect to the amendment, the receiver here makes the following proposition:
"Chapter 143 of the Acts of the Thirty-Third Legislature, in so far as it attempts to create a liability on the part of receivers of railways for injuries resulting in death, is in violation of section 35 of article 3 of the Constitution of Texas, in that the caption of the said act does not refer to receivers."
It is believed the contention of the receiver should be overruled. The constitutional requirement mentioned is to the effect that the title must agree with the act by expressing its subject. It is provided that the "subject" of the act "shall be expressed in its title," but the mode or form in which the title of enactments shall be expressed is not stated. As the section is construed by the courts in this state, the title of an act which amends an act is sufficient, where it specially refers to the chapter and article of the act amended. English  Scottish American Investment  Mortgage Co. v. Hardy, 93 Tex. 289, 55 S.W. 169; Nobles v. State, 38 Tex. Crim. 330, 42 S.W. 978. Hence the title of the amendatory act in question is within the constitutional provision, since the title specially mentions the precise article of the statutes proposed to be amended. It is not claimed that the body of the act did in fact exclude or fail to include "receivers, their agents or servants" as a class responsible for the wrongful death of another. And the fact that the title further refers to "a corporation, its agents or servants," does not it is thought, have the effect of confining or restricting the act to the provisions relating alone to "a corporation, its agents or servants." The language of the clause, "giving cause of action," etc., is intended as descriptive of "article 4694," and not as a restriction upon the subject-matter of the act or any matter contained in the amendatory act. As stated in the Hardy Case, supra:
"The effect of the reference to the article to be amended is not restricted by the other language of the title to the act in question. Such other language is, as far as it goes, properly descriptive of the subject of the amended, as well as of the amendatory act. It simply does not cover the whole of the subject; but the reference to the number of the article to be amended does include, as the subject of the amendatory act, the whole subject embraced by the provisions of the former. It is that article which the title proposes to amend, and not merely such parts of it as relate to the creation of corporations."
It is believed that the ordinary legislator would reasonably so read the title as expressing the purpose and subject of the act to re-enact the whole of article 4694. The clause *Page 468 
could only be held as operating to limit the subject-matter of article 4694 by giving the clause a narrow technical construction, which is contrary to the rule. The rule is that a liberal construction will be applied in determining whether or not an act violates the section of the Constitution here involved. Morris v. Gussett, 62 Tex. 741; City of Austin v. McCall, 95 Tex. 565, 68 S.W. 791. Further, it is also held in this state that the rule of construction "that the expression of one thing excludes another" does not have application to the title of an act. Doeppenschmidt v. Ry. Co., 100 Tex. 534, 101 S.W. 1080.
In the case of Rodgers v. Tobias (Tex. Civ. App.) 225 S.W. 804, the court ruled and properly so, that the title to this act of 1913 did not embrace the new legislation undertaken to make liable in damages "another person, their agents or servants," for the wrongful death of a person. The point in that case, however, is not the same as in the instant one. As applied to the instant case there was no proposed new legislation regarding "receivers," and the amendment contains all of the original act of 1911. It is believed that the title is valid so far as the question of "receivers," here involved, is concerned.
The judgment is affirmed.